Citation Nr: 1115515	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  06-23 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.  

2.  Entitlement to dependency and indemnity compensation (DIC) under 38 U.S.C.A. § 1318


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to December 1969.  He died in April 2003.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2003 rating decision of the Louisville, Kentucky, Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death and DIC benefits under 38 U.S.C.A. § 1318.  

The appellant requested a personal hearing before a Member of the Board at the RO in her July 2006 substantive appeal.  The appellant withdrew the request in a February 2008 submission.  The Board may proceed.  38 C.F.R. § 20.704(d).  

The Board remanded the instant case in July 2009 for further development.  

The case is now ready for appellate review.  


FINDINGS OF FACT

1.  The certificate of death indicates that the Veteran died in April 2003 from esophageal cancer, due to or as a consequence of scleroderma.  

2.  At the time of the Veteran's death, service connection had been established for loss of use of both hands, rated as 100 percent disabling, and residuals, gunshot wound (GSW) of the right foot, rated as 20 percent disabling.  The 100 percent rating was effective from October 2000.  

3.  The competent and credible evidence fails to demonstrate that either the cause of death or contributing factors listed on the Veteran's death certificate or otherwise determined to contribute to the Veteran's death were incurred in or related to his military service, or that a service-connected disability caused or contributed to the Veteran's death.  

4.  The Veteran was not entitled to receive a 100 percent disability rating prior to October 17, 2000.  


CONCLUSIONS OF LAW

1.  The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1110, 1310, 5103(a), 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.312(a) (2010).

2.  The criteria for benefits under 38 U.S.C.A. § 1318 have not been met. 
38 U.S.C.A. § 1318 (West 2002 & Supp. 2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist and Notify

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).  

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  

In the context of a claim for DIC benefits, § 5103(a) notice must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007).  

While there are particularized notice obligations with respect to a claim for DIC benefits, there is no preliminary obligation on the part of VA to conduct a predecisional adjudication of the claim prior to providing a § 5103(a)-compliant notice.  

Here, as identified in its July 2009 remand, the Board determined that the appellant was not provided sufficient VCAA duty to notify.  The Board observed that the elements of Hupp had not been met, as the appellant was not informed of what conditions for which the Veteran was service-connected.  Notice with respect the claim for benefits under 38 U.S.C.A. § 1318 was also found to be deficient.  Notably, as the appellant's claim was focused on her assertion that the Veteran should have been rated as 100 percent disabled since 1991, she should have been advised of how § 1318 benefits are established, to include an explanation of how to set out a claim of clear and unmistakable error (CUE) in a prior decision.  The RO was directed to issue a letter/notice that corrected these deficiencies.  

Corrective letters were sent to the appellant in December 2009 and October 2010.  The December 2009 letter identified the Veteran's service-connected disabilities and explained what evidence was necessary to establish a claim pursuant to Hupp.  Corrective letters were sent to the appellant in December 2009 and October 2010.  The letter also explained how benefits under § 1318 were established.  The October 2010 letter explained to the appellant what was necessary to establish CUE in a prior RO decision.  She was encouraged to file a response that set out her grounds for CUE.  The tenets of § 1318 were again explained.   

With these letters, the RO effectively satisfied the notice requirements with respect to the issue on appeal, which was subsequently readjuciated in a November 2010 supplemental statement of the case.  Under these circumstances, the Board finds that adequate notice was provided to the appellant prior to the transfer and certification of his case to the Board.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as an statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).

Therefore, based on the foregoing, the Board determines that the appellant had actual knowledge of what conditions for which the Veteran was service connected.  Accordingly, she has incurred no prejudice by not receiving this notice.  Thus, under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.

Next, VA has a duty to assist a veteran in the development of the claims.  This duty includes assisting him or her in the procurement of service treatment records and other pertinent records, and providing an examination when necessary.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

After a careful review of the file, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  First, the RO has obtained the Veteran's service treatment records and VA outpatient treatment records.  The record also contains private treatment records.  Neither the appellant nor her representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  

Additionally, the appellant was provided an opportunity to set forth her contentions during a hearing.  A hearing was scheduled and she later withdrew the hearing request.  

The Board acknowledges VA has not obtained a medical opinion with respect to the appellant's cause-of-death claim.  However, in DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008), the Federal Circuit Court held that 38 U.S.C. § 5103A(a) does not always require the Secretary of VA to assist a claimant in obtaining a medical opinion or examination for a DIC claim, but it does require VA to assist a claimant in obtaining such whenever it is necessary to substantiate the DIC claim.  The Federal Circuit Court added that there was no duty to provide a VA opinion in a DIC claim under 38 U.S.C.A. § 5103A(d) since this provision is explicitly limited to claims for disability compensation (service connection), which is defined as a monthly payment made by VA to a veteran, and therefore does not pertain to a DIC claim.  Id.  But Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008)(holding that in the context of a DIC claim, VA must also consider that 38 U.S.C. § 5103A(a) only excuses VA from making reasonable efforts to provide an examination when no reasonable possibility exists that such assistance would aid in substantiating the claim).  

In the present case, the Board finds that the competent medical evidence of record is sufficient to decide the claim, and that no reasonable possibility exists that a VA opinion would aid in substantiating the claim as the evidence shows that the Veteran's service connected disabilities neither caused nor contributed to his death.  Indeed, as will be discussed in greater detail below, the appellant does not appear to contend that the cause of the Veteran's death was the result of his active service or a service-connected disability.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

As to the issue of DIC compensation under 38 U.S.C.A. § 1318, in Dela Cruz v. Principi, 15 Vet. App. 143 (2001), the Court held that the enactment of the VCAA does not affect matters on appeal when the question is one limited to statutory interpretation (purely legal questions).  See also Manning v. Principi, 16 Vet. App. 534, 542 (2002); Mason v. Principi, 16 Vet. App. 129 (2002) (the veteran did not serve on active duty during a period of war and was not eligible for non-service-connected pension benefits; because the law as mandated by statute, and not the evidence, is dispositive of the claim, the VCAA is not applicable).  See also VAOPGCPREC 5-2004 (no duty to notify a claimant where that claim cannot be substantiated because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit and no duty to assist a claimant where there is no reasonable possibility that such aid could substantiate the claim because there is no legal basis for the claim or because undisputed facts render the claimant ineligible for the claimed benefit).  

As will be discussed below, the appellant's claim for DIC benefits under the provisions of 38 U.S.C.A. § 1318 is being denied because of the lack of legal merit.  Therefore, VA has no duty to notify or assist the appellant in conjunction with the claim.  

Service Connection for the Cause of the Veteran's Death

In order to establish service connection for the cause of the Veteran's death, applicable law requires that the evidence show that a disability incurred in or aggravated by service either caused or contributed substantially or materially to death.  For a service-connected disability to be the cause of death it must singly, or with some other condition, be the immediate or underlying cause, or else be etiologically related.  For a service-connected disability to constitute a contributory cause, it is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

In order to constitute the principal cause of death, the service- connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).  

In the alternative, service connection for the cause of death may be warranted where the evidence indicates that the cause of the Veteran's death should have been service-connected.  That is to say that, to establish service connection for a particular disability found to have caused his death, the evidence must show that the disability resulted from disease or injury which was incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, 3.304.  

In those cases, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

Further, service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 C.F.R. § 3.303(d) (2010).  The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

In this case, the Veteran died in April 2003.  According to his death certificate, the primary cause of death was esophageal cancer, due to or as a consequence of scleroderma.  At the time of his death, the Veteran was service connected for loss of use of both hands, (100 percent), and residuals of a GSW of the right foot (20 percent).  

The appellant's primary contention was that the Veteran was unable to use either hand and that as a result, he was totally disabled by loss of use of his hands.  She asserts that he was found to be totally disabled due to the loss of his hands in 1991 by his civilian employer, the U.S. Army Training Support Center.  As he was serviced connected for disabilities of the hands, she maintains that the unemployability determination, which was ultimately made by the Office of Personnel Management (OPM), should be binding on VA for purposes of determining when the Veteran warranted a 100 percent schedular rating.  

The appellant does not necessarily contend that the cause of the Veteran's death was due to his active service or a service-related disability.  However, for the sake of thoroughness, the question will be addressed.

A review of the record shows that the Veteran's cause of death was as a result of esophageal cancer, due to or as a consequence of scleroderma.  The evidence of record does not show that the Veteran had esophageal cancer or scleroderma in service, or within one year of service discharge.  Again, the appellant does not contend otherwise.  Additionally, the evidence of record does not show that the Veteran was diagnosed with scleroderma until 1989, 20 years after service discharge.  The Board emphasizes the multi-year gap between discharge from active duty service in 1969 and the first indications of scleroderma which was 20 years.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (lengthy period of absence of medical complaints for condition can be considered as a factor in resolving claim).   In any event, there is still no evidence that shows that the Veteran's esophageal cancer, which caused his death, was in any way related to service, or to a service-connected disability.  

The appellant has not contended that the cause of the Veteran's death existed since active duty.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

In determining whether statements submitted by a veteran are credible, the Board may consider internal consistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board is not required to accept an appellant's uncorroborated account of his active service experiences.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

In this case, the appellant is competent to report symptoms because this requires only personal knowledge as it comes to her through her senses.  Layno, 6 Vet. App. at 470.  However, the Board finds that reported history of continued symptomatology since active service, which was not necessarily argued by the Veteran or the appellant, is competent but nonetheless not credible.  Specifically, the Board again emphasizes the multi-year gap between discharge from active duty service (1969) and diagnosis of scleroderma in 1989.  See Maxson v. Gober.  Moreover, when the Veteran filed an original claim for benefits in 1970, he did not claim any disorders related to scleroderma or esophageal cancer.  He filed his claim based on GSW of the left hand and the right foot, neither of which had any bearing on the cause of the Veteran's death.  

In light of the above discussion, the Board concludes that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death, and there is no doubt to be otherwise resolved.  As such, the appeal is denied.  


Service Connection for DIC under 38 U.S.C.A. § 1318

VA will pay DIC benefits pursuant to 38 U.S.C.A. § 1318 if the Veteran's death was not the result of willful misconduct and, at the time of death, any one of the three following circumstances existed: 1) the Veteran was receiving or entitled to receive compensation for service-connected disability that was rated by VA as 100 percent disabling for at least 10 years immediately preceding death; 2) the Veteran had been rated 100 percent disabled since release from active duty and for at least five years immediately preceding death; or 3) the Veteran was rated as 100 percent disabled for a continuous period of not less than one year immediately preceding death and was a former prisoner of war who died after September 30, 1999.  38 U.S.C.A. §§ 1318, 5312; 38 C.F.R. § 3.22.  

The phrase "entitled to receive" means that, at the time of death, the Veteran had a service-connected disability rated by VA as totally disabling, but was not actually receiving compensation because: (1) VA was paying the compensation to the Veteran's dependents; (2) VA was withholding the compensation to offset an indebtedness of the Veteran; (3) the Veteran had not received total disability compensation solely because of clear and unmistakable error in a VA decision; (4) the Veteran had not waived retired or retirement pay in order to receive compensation; (5) VA was withholding payments under the provisions of 10 U.S.C.A. § 1174(h)(2); (6) VA was withholding payments because the Veteran's whereabouts were unknown, but the Veteran was otherwise entitled to receive continued payments based on a total service-connected disability rating; or (7) VA was withholding payments under 38 U.S.C.A. § 5308 but determines that benefits were payable under 38 U.S.C.A. § 5309.  38 C.F.R. § 3.22(b).  

The appellant in this case is not entitled to DIC benefits under 38 U.S.C.A. § 1318 because the Veteran did not meet any of the criteria in the applicable statute and regulation at the time of his death.  He was not in receipt of a total rating for at least 10 years immediately preceding his death.  Rather, the Veteran was in receipt of a total rating for approximately 2 years and 6 months prior to his death.  The Veteran was not in receipt of a total rating for more than five years from the time of discharge from active duty, which was in December 1969.  In addition, there is no evidence or contention that the Veteran was a prisoner of war.  

The applicable statute and regulation are clear in requiring that a total rating be in effect for ten years prior to death.  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that payment of government benefits must be authorized by statute).

The appellant has claimed that the Veteran was placed on Civil Service disability retirement based on scleroderma in October 1991.  She asserts that since he was more than 10 years disabled by the Civil Service (OPM) due to loss of use of his hands, she should warrant DIC benefits pursuant to 38 U.S.C.A. § 1318.  The Veteran was disabled for Civil Service purposes in 1991; however, those findings are unrelated to loss of use criteria for VA purposes.  Moreover, the determinations/findings of OPM are simply non-binding on the Board.  See 38 U.S.C.A. § 7104(c) (West 2002).  Of even greater import, is that the medical evidence of record fails to show loss of use of the right hand for VA purposes prior to October 17, 2000.  

There is no evidence or argument that the Veteran was entitled to receive compensation for service-connected disabilities rated totally disabling but was not in receipt of due to one of the reasons listed in 38 C.F.R. § 3.22(b).  By a rating action dated in January 2002, the Veteran was granted a 100 percent disability rating for loss of use of both hands, effective from October 17, 2000.  Notice of that decision was sent to the Veteran hat same month.  He did not appeal the effective date of that decision and therefore, it became final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 20.1103 (2010).  Moreover, despite the specific notice provided to them by the Board in its remand and the RO in its 2010 notice letter, neither the appellant nor her representative have alleged CUE in this decision, or any of the decisions assigning ratings for the Veteran's service- connected loss of use of the hands.  See Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) (holding that a valid claim of CUE requires specific allegations of CUE).

To the extent that the appellant or her representative have suggested the Veteran may have been hypothetically entitled to receive a 100 percent evaluation for at least 10 years prior to his death, such hypothetical entitlement cannot serve as a basis for establishing entitlement to DIC under current law.  Rodriguez v. Peake, 511 F.3d 1147 (Fed. Cir. 2008).

For the reasons stated above, there is no basis under the applicable statute and regulation for entitlement to DIC benefits under 38 U.S.C.A. § 1318.  The appellant's claim must therefore be denied as a matter of law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER


Service connection for the cause of the Veteran's death is denied.  

Entitlement to DIC under 38 U.S.C.A. § 1318 is denied.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


